DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/19 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “85”, pointing to the first branch with resistance R1 of Figs. 9 and 10 is not disclosed in the description.  It appears that the first branch should be labeled “88”. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 Regarding Para [0075], the specification states that the total effective resistance of the printed circuit is expressed in equation (2) as (1/Rt = 1/R1 + 1/R2 = 1/R3).  However, total effective resistance of resistors connected in parallel is commonly known by the formula: 1/Rt = 1/R1 + 1/R2 + 1/R3 +…1/Rn. It appears that using equation (2) of applicant’s disclosure, the total resistance is equal to the resistance of the third branch R3, which appears to be a typo/ incorrect since applicant’s disclosure also states in para [0078] “With each broken branch, the total effective resistance increases.  In theory, if all branches 88, 90, 92 are broken, the total effective resistance goes to infinity”.  Therefore, it appears that equation (2) should be corrected to include the total resistance being affected by all three branches rather than on only R3 since a broken R1/R2 branch would increase the total effective resistance. 
Appropriate correction is required.

Claim Objections
Claims 1,2, 4-17, and 20 are objected to because of the following informalities:  
Re claim 1, in line 6, replace “measuring resistance” with “measuring a resistance” as this is the first instance of the term in the claim.
Re claim 1, in line 11, replace “location of a defect” with “location of the defect” as the term “defect” is recited already in line 9.
Re claim 1, in line 12, replace “length of a defect” with “length of the defect” as the term “defect” is recited already in line 9.
Re claim 2, in line 1, replace “measuring resistance” with “measuring a prior resistance” as this resistance can be different than the resistance measured during/after loading.
Regarding claims 4-12, and 14, the claims recite multiple instances of the term “a defect”. This should be amended to “the defect” since this term is previously disclosed in independent claim 1, from which claims 4-12 and 14 depend upon. 
Re claim 4, line 2, replace “the resistance value” with “the measured resistance value” to maintain clarity throughout the claims. 
Re claim 5, replace “between resistance value” with “between the measured resistance value”.
Re claim 8, replace “conductive polymer material” with “the conductive polymer material”.
Re claim 9, in line 5, replace “a known resistance value” with “the known resistance value”.
Re claim 9, in line 12, replace “a break” with “the break”.
Re claim 10, in line 4, replace “a break” with “the break”.
Re claim 11, in line 13, replace “a break” with “the break”.
Re claim 13, replace “a location” with “the location”.
Re claim 13, replace “a length” with “the length”.
Re claim 15, in line 2, replace “non-conductive polymer” with “the non-conductive polymer”.
Re claim 16, in line 5, replace “the resistance of the circuit and detect changes in resistance” with “a resistance of the circuit and detect changes in the resistance”.
Re claim 17 in line 5 and 6, replace “a defect” with “the defect”.
Re claim 17, in line 6, replace “structure..” with “structure.”
Regarding claims 17 and 20, the claim recites “The structural health monitoring system of claim 15” which appears to be a typo as claim 15 recites a method, and not the system.  It appears that this should be amended to “The structural health monitoring system of claim 16”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, in line 10, the claim recites the limitation “determining, based on the comparison”.  However, claim 9 recites that two different comparisons are made (comparison to a first known resistance value and comparison to a second known resistance value).  Therefore, it is unclear which comparison this is referring to.  For purposes of examination, it is interpreted that the determining is based on both the comparison of the first and second known resistance values. 
Claim 10 is dependent on claim 9 and also recites similar limitations, therefore claim 10 is also rejected under 35 USC 112(b) for the same reasons as in claim 9.
Regarding claim 11, in line 11, the claim recites the limitation “determining, based on the comparison”.  However, claim 11 recites that two different comparisons are made (comparison to a first known resistance value and comparison to a second known resistance value).  Therefore, it is unclear which comparison this is referring to.  For purposes of examination, it is interpreted that the determining is based on both the comparison of the first and second known resistance values. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876
Note: US 20190143605 discloses the subject matter of Huang et al.,WO 2018/017096 and is therefore cited since paragraph numbers are quicker/easier to follow. 

Regarding claim 1, Huang discloses a method for monitoring the structural health of an article (Abstract; disclosure related to fracture sensing [i.e. structural health] of an object), comprising: 

loading the article (Fig. 1; arranging mechanism 50 arranges the materials used to form cube 44 onto a receiving surface 42.  Therefore, the cube 44 is loaded onto the surface 42);
during or after loading, measuring resistance across the circuit to determine a resistance value (Fig. 2; Para [0047]; measurement device 102 enables measurement of a resistance of the conductive channel through a current response (as stated in para [0047]) of the conductive channel);  
comparing the measured resistance value to a known resistance value (Para [0047],[0048]; measurement of resistance determined by current response and is compared to a threshold/ reference.  See also para [0082], a change in resistance can be measured, which comprises measuring and comparing at least two values);  and 
determining, based on the comparison, whether a defect is present in the 3D printed polymer structure (Para [0047]-[0048]; measurement comparison indicative of a resistance, for 
a location of a defect within the 3D printed polymer structure; or a length of a defect within the 3D printed polymer structure (Fig. 2; depending on resistance value from the conductive channels 88a-d, a crack C1 located at one edge can be detected as in fig. 2.  The conductive channels are at all corner edges of the cube 44.  In an instance in which two channels, for example 88a and 88b are showing infinite resistance values, a determination can be made as to the location or length of the crack (i.e. crack is from 88a to 88b)). 
 	Huang is silent wherein the conductive material is a conductive polymer. However, Moorlag teaches monitoring structural health using a conductive material (Para [0001]; “disclosure is directed to smart articles comprising conductive compositions that may be utilized for indicating structural compromise”), wherein the conductive material is a 3D printed conductive polymer (Para [0040]; conductive composite 123 comprises conductive polymers such as polypropylene).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Moorlag into Huang since providing a conductive polymer material has multiple advantages such as having smaller weight and being resistant to corrosion and environmental issues. 
Regarding claim 3, Huang teaches comprising monitoring the resistance across the circuit continuously during loading (para [0028]; “fracture sensing may be performed continuously”). 
Regarding claim 4, Huang discloses wherein determining, based on the comparison, whether a defect is present in the 3D printed polymer structure comprises determining whether the resistance value is greater than the known resistance value (Para [0048]; a very large resistance value indicates a crack C1.  Therefore in an instance in which a large value or infinite 
Regarding claim 5, Huang is silent wherein determining, based on the comparison, whether a defect is present in the 3D printed polymer structure comprises determining whether a difference between resistance value and the known resistance value is greater than a threshold value. However, Moorlag teaches whether a defect is present in the 3D printed polymer structure comprises determining whether a difference between a conductivity value and a known conductivity value is greater than a threshold value (Para [0036]; Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Moorlag into Huang for the benefit of determining a significant change in resistance or a minor change in resistance since such changes would be useful in identifying different degrees of failures in the product. 
Regarding claim 6, Huang teaches determining at least one of: a propagation of a defect within the 3D printed polymer structure; or a direction of propagation of a defect within the 3D printed polymer structure (Para [0048]; “a very large or an infinite resistance is measured, thereby indicating propagation of the crack C1”). 
Regarding claim 7,  Huang discloses wherein: the article comprises multiple circuits, each circuit comprising at least one conductive pathway through the non-conductive material (Fig. 1; conductive channels 88a-d are multiple channels);  during or after loading, measuring resistance across each of the multiple circuits to determine a resistance value for each of the multiple circuits (Fig. 2; resistance is measured through each of the channels through the measurement device 102.  See also fig. 5a showing multiple channels connected to one meter 152); comparing the measured resistance values to a known resistance value for each of the 
Regarding claim 12, Huang in view of Moorlag discloses the method of claim 1.  Huang is silent in upon a determination that a defect is present in the 3D printed polymer structure, generating an alert indicating that a defect is present in the 3D printed polymer structure. However, Moorlag teaches that upon a determination that a defect is present in the 3D printed polymer structure, generating an alert indicating that a defect is present in the 3D printed polymer structure (para [0009], [0036]; “generating an alarm if the difference is within the predetermined threshold value”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Moorlag into Huang for the benefit of providing an alarm so that issues in the structure can be resolved quickly thereby providing a more efficient system. 
Regarding claim 15, Huang discloses wherein the 3D printed polymer structure comprises: multiple layers of non-conductive polymer material deposited by an additive manufacturing machine in a two-dimensional plane and defining a void area extending through the multiple layers in a direction perpendicular to the two-dimensional plane (Para [0041]; portions of the 3D object may be hollow to define a hollow interior for conductive channels);  wherein a portion of the at least one conductive pathway comprises conductive material deposited by the additive manufacturing machine and filling the void area (Fig. 4b; para [0082[; 
Regarding claim 16, Huang teaches a structural health monitoring system for detecting defects in an article (Abstract; disclosure related to fracture sensing [i.e. structural health] of an object), comprising: 
at least one circuit embedded in a 3D printed polymer structure of the article (Fig. 1; Para [0043]; conductive channels 88a-d embedded in cube 44.  Device 30 forms Cube 44 having polymer structure; Para [0032] – “device 30 may sometimes be referred to as a 3D printer”), the circuit comprising at least one pathway of conductive material deposited by an additive manufacturing machine (Fig. 1; the conductive materials form the conductive channels which is a conductive pathway through the top end 82a and a bottom end 82b.  Conductive channels are formed by additive machine/ 3d printer); 
a resistance detector configured to monitor the resistance of the circuit and detect changes in resistance (Fig. 2; Para [0047]; measurement device 102 enables measurement of a resistance of the conductive channel and/or a current response, which is an aspect of a resistance (as stated in para [0047]) of the conductive channel);  and 
a controller connected to the resistance detector (Fig. 4b - Controller 202 or processor 204; Para [0073] - Controller can be integrated with or associated with measurement device, i.e a separate device) and analyzing changes in resistance (a change in resistance can be measured, as stated in para [0082]);  and determine at least one of: a location of a defect within the 3D printed polymer structure;  or a length of a defect within the 3D printed polymer structure (Fig. 2; depending on resistance value from the conductive channels 88a-d, a crack C1 located at one edge can be detected as in fig. 2.  The conductive channels are at all corner edges of the cube 44.  
Huang is silent in wherein the conductive material is a conductive polymer and wherein a controller connected to the resistance detector is configured to analyze the changes in resistance. However, Moorlag teaches monitoring structural health using a conductive material (Para [0001]; “disclosure is directed to smart articles comprising conductive compositions that may be utilized for indicating structural compromise”), wherein the conductive material is a 3D printed conductive polymer (Para [0040]; conductive composite 123 comprises conductive polymers such as polypropylene) and wherein a controller (para [0036]; computer with processor) connected to a resistance detector (para [0058]; multi-meter used for resistance measurements)  is configured to analyze the changes in resistance (para [0036]; computer with processor analyses the signals for conductivity).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Moorlag into Huang since providing a conductive polymer material has multiple advantages such as having smaller weight and being resistant to corrosion and environmental issues. 
Regarding claim 20,  Huang discloses wherein: the 3D printed polymer structure comprises multiple layers of non-conductive polymer material deposited by an additive manufacturing machine in a two-dimensional plane and defining a void area extending through the multiple layers in a direction perpendicular to the two-dimensional plane (Para [0041]; portions of the 3D object may be hollow to define a hollow interior for conductive channels);  and a portion of the at least one conductive pathway comprises conductive material filling the void area and extending along the direction perpendicular to the two-dimensional plane (Fig. 4b; .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876 in view of Prabhakaran et al., US 5,227,731.
Regarding claim 2, Huang as modified is silent in measuring resistance across the circuit prior to loading the article to determine the known resistance value. However, Prabhakaran is in the field of sensors for determining structural health of a material and teaches measuring resistance across a circuit prior to a testing method to determine a known resistance value (Col. 4 lines 5-10; initial resistance measured due to slit prior to testing of sensor to observe changes in slit length and resistance).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of determining an initial resistance value of Prabhakaran into Huang for the benefit determining a corresponding length of a defect/crack since a resistance change is a reliable method of determining the specific length of the defect (Col. 4 lines 17-25).

Claim 8, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876 in view of Saylak et al., US 3603142
Regarding claim 8, Huang teaches multiple conductive pathways of conductive polymer material deposited by an additive manufacturing machine and if a defect is present in the 3D printed polymer structure, determining at least one of: a propagation of a defect within the 3D 
 	Regarding claim 17, Huang teaches multiple conductive pathways of conductive polymer material deposited by an additive manufacturing machine (Figs. 1-4a) and wherein the controller is configured to determine at least one of a propagation of a defect within the 3D printed polymer structure or a direction of propagation of a defect within the 3D printed polymer structure (Fig. 1-4a; para [0048]). Huang as modified is silent wherein: the circuit comprises a parallel circuit having multiple conductive pathways of conductive polymer material. However, Saylak teaches a crack detection circuit in a polymer structure wherein the circuit comprises a parallel circuit having multiple conductive pathways of conductive filled polymer material (Fig. 1, 2; strips 3 are conductive filled polymer material which are arranged in parallel circuits to determine whether a crack is detected). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Saylak into Huang as modified since parallel connected resistors can cover a large measurement area and provide 
Regarding claim 18, Huang discloses wherein the non-conductive and conductive materials are deposited in multiple layers incremented in a first direction, and the multiple conductive pathways extend along a direction that is substantially perpendicular to the first direction (para [0024]-[0025]; successive layers formed with arrangement mechanism in the horizontal direction.  The conductive channels extend from top to bottom which is perpendicular to the horizontal direction).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876 in view of Saylak et al., US 3603142 in view of Rice, US 20050284232
Regarding claim 9, Huang as modified discloses the method of claim 8 but is silent wherein: the non-conductive and conductive materials are deposited in multiple layers incremented in a first direction, and the multiple conductive pathways extend along a second direction that is substantially perpendicular to the first direction; and comparing the measured resistance value to a known resistance value comprises: comparing the measured resistance value to a first known resistance value indicative of a break in a first one of the multiple conductive pathways;  and comparing the measured resistance value to a second known resistance value indicative of a break in a second one of the multiple conductive pathways;  and determining, based on the comparison, whether a defect is present in the 3D printed polymer structure comprises determining the location of the defect within the 3D printed polymer structure based on which of the multiple conductive pathways are indicated as comprising a break. However, . 
Claim 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876 in view of Blazic et al., US 5,184,516
 	Regarding claim 13, Huang teaches determining a location of the defect within the 3D printed polymer structure; a length of the defect within the 3D printed polymer structure;  a propagation of the defect within the 3D printed polymer structure;  or a direction of propagation of the defect within the 3D printed polymer structure.  Huang is silent wherein the alert indicates at least one of: a location of the defect within the 3D printed polymer structure;  a length of the defect within the 3D printed polymer structure;  a propagation of the defect within the 3D printed polymer structure;  or a direction of propagation of the defect within the 3D printed polymer structure. However, Blazic is in the field of detecting structural damage and teaches wherein an alert indicates at least one of: a location of the defect within the structure; a length of the defect within the structure; a propagation of the defect within the structure;  or a direction of propagation of the defect within the structure (Col. 6 lines 25-30; “advantageous in that it is possible to alert maintenance crews to the location and severity of cracks and voids”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Blazic into Huang as modified for the benefit of providing an alert as to the location of a defect in order to mitigate the severity of the defect in a quick and efficient manner. 
Regarding claim 14, Huang as modified is silent in comprising, upon a determination that a defect is present in the 3D printed polymer structure, scheduling maintenance on the article to correct the defect. However, Blazic teaches wherein upon a determination that a defect is present in a structure, scheduling maintenance on the article to correct the defect (Col. 6 lines 25-30; .
  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., WO 2018/017096 in view of Moorlag et al., US 2017/0284876 in view of Rice, US 20050284232
Regarding claim 19, Huang as modified discloses the structural health monitoring system of claim 16, and wherein the 3D printed polymer structure comprises multiple circuits, each circuit comprising at least one conductive pathway of conductive polymer material deposited by an additive manufacturing machine in a deposition direction, wherein a first one of the multiple circuits is oriented to detect defects in the deposition direction (Figs. 1-2; conductive channels 88a-d). Huang is silent in a second one of the multiple circuits is oriented to detect defects in a direction perpendicular to the deposition direction. However, Rice is in the field of monitoring structural health and teaches a first one of a multiple circuits is oriented to detect defects in a first direction and a second one of the multiple circuits is oriented to detect defects in a direction perpendicular to the first direction (Fig. 1; sensor 10 has horizontal grid lines and vertical grid lines which are perpendicular to each other to detect break in the lines indicative of damage to structure 12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Rice into Huang as modified for the benefit of providing additional circuit elements since the additional elements would cover more surface area of the structure thereby providing a more accurate detection of defects. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, prior art does not disclose or suggest: “wherein the multiple conductive pathways are spaced from each other in the second direction by known distances, and determining, based on the comparison, whether a defect is present in the 3D printed polymer structure comprises estimating the length of the defect based on which of the multiple conductive pathways are indicated as comprising a break and based on the known distances” in combination with all the limitations of claim 10. 
Regarding claim 11, prior art does not disclose or suggest: “the multiple conductive pathways are spaced from each other in the second direction by known distances…determining, based on the comparison, whether a defect is present in the 3D printed polymer structure comprises estimating the length of the defect based on which of the multiple conductive pathways are indicated as comprising a break and based on the known distances” in combination with all the limitations of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hucker et al., US 20170184525 discloses a structural health monitoring system.
Reese et al., US 20160236414 discloses a method for real time monitoring 
and identifying defects occurring in a three dimensional object build and correction of such defects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868